IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-17,258-09


                     EX PARTE ALLEN PAUL JONES, Applicant



              ON APPLICATION FOR WRIT OF HABEAS CORPUS
                            CAUSE NO. 433903-H
                  IN THE 351 ST JUDICIAL DISTRICT COURT
                          FROM HARRIS COUNTY


       Per Curiam.


                                        ORDER

       This is an application for a writ of habeas corpus which was transmitted to this Court

by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code

of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).

Applicant was convicted of aggravated sexual assault and sentenced to forty years

imprisonment. Applicant's conviction was affirmed by the Fourteenth Court of Appeals.

Jones v. State, No. 14-86-00258-CR (Tex. App.—Houston[14th] 1987, pet. ref'd).
                                                                                            2

       In the instant application, Applicant contends that: (1) requiring him to wear an

electronic monitor as a condition of his 2014 supervised release violated the Ex Post Facto

Clause; (2) requiring him to serve half of his sentence before considering him for supervised

release is unconstitutional; and (3) classifying his conviction as a “3g” offense

unconstitutionally and adversely affects his release eligibility.

       This Court has reviewed Applicant's claim concerning the electronic monitor

requirement and has determined that it is without merit. Therefore, it is denied. Applicant’s

claims concerning his eligibility for supervised release are dismissed. T EX. C ODE C RIM.

P ROC. art. 11.07 § 4.


DO NOT PUBLISH
DELIVERED: May 15, 2019